Citation Nr: 1234752	
Decision Date: 10/05/12    Archive Date: 10/12/12

DOCKET NO.  09-18 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a left foot disability.

2.  Entitlement to an initial rating greater than 10 percent for service-connected hypertension.

3.  Entitlement to an initial compensable rating and to a rating in excess of 10 percent from March 17, 2011 for a service-connected right wrist disability.

4.  Entitlement to an initial compensable rating and to a rating in excess of 20 percent from March 17, 2011 for a service-connected right elbow disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.G. Alderman, Counsel


INTRODUCTION

The Veteran had active service from December 1980 to December 1983 and from July 1986 to August 2007.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The Veteran appeared and provided testimony before the undersigned Veterans Law Judge (VLJ) in December 2010.  A transcript of the hearing has been associated with the claims file.

In February 2011, the Board remanded this matter for additional development, which has been completed.  In May 2012, the Appeals Management Center granted an initial 10 percent rating for hypertension, a 10 percent rating from March 17, 2011 for a right wrist disability, and a 20 percent rating from March 17, 2011 for right elbow strain.

The Board has reviewed the Veteran's physical claims file and file on the "Virtual VA" system to insure a total review of the evidence.

It appears that the issue of entitlement to service connection for a peripheral nerve disability of the right hand secondary to the service-connected right wrist and elbow disabilities has been raised by the record (though this is not clear), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action, if needed.  


FINDINGS OF FACT

1. The Veteran's left foot disability likely had onset during and has persisted since service.

2. The Veteran's hypertension is not manifested by diastolic pressure of predominantly 110 or more or systolic pressure of predominantly 200 or more. 

3. Prior to March 2011, the Veteran's right wrist exhibited full range of motion and at no time has his right wrist disability resulted in favorable or unfavorable ankylosis.

4. Prior to March 2011, the Veteran's right elbow disability exhibited full range of motion and has not been limited to 70 degrees flexion or less at any time during the pendency of the claim.


CONCLUSIONS OF LAW

1. The criteria for service connection for pes planus, left foot, have been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2002 & Supp. 2011); 38 C.F.R.      §§ 3.159, 3.303 (2011).

2. The criteria for an initial rating in excess of 10 percent for hypertension have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.104, Diagnostic Code 7101 (2011).

3. The criteria for an initial compensable rating and to a rating in excess of 20 percent from March 17, 2011 for a right wrist disability have not been met.  38 U.S.C.A.  §§ 1155 (West 2002); 38 C.F.R. §§ 3.102, 4.10, 4.40, 4.45, 4.71(a), Diagnostic Code 5215 (2011).

4. The criteria for an initial compensable rating and to a rating in excess of 20 percent from March 17, 2011 for a right elbow disability have not been met.  38 U.S.C.A.  §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5099-5206, 5207 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic diseases may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service, even though there is no evidence of such disease during service.  See 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  As a general matter, a layperson is not capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  In certain circumstances, however, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).  That notwithstanding, a Veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); see also Routen v. Brown, supra.

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim).  

In this case, the Veteran's service treatment records (STRs) show treatment of the left foot.  Most importantly, he was diagnosed with a fallen arch of the left foot during his February 2007 retirement examination.  Specifically, in his report of medical history, the treating physician noted history of a fallen arch of the left foot with intermittent mild pain.

The Veteran had a VA examination in April 2008.  The examiner did not have the claims file for review; however, he performed a thorough evaluation.  The Veteran said he had suffered foot pain and other foot symptoms for 18 years.  X-rays were within normal limits.  The examiner was unable to render a diagnosis because the Veteran did not present with pathology of a disability.  Simply, the left foot did not present with any abnormalities.

In his notice of disagreement, the Veteran complained of left foot pain and said the pain had made it uncomfortable to walk and almost impossible to lightly jog.  During his Board hearing, he said his foot condition was due to physical training during service and that his left foot has bothered him since the early 1980s.  During service, he sought treatment and was told to get new shoes.

The Veteran had a VA examination in March 2011.  The examiner reviewed the claims file and noted that the Veteran had intermittent episodes of left foot pain during service.  The Veteran said he was evaluated for a fallen arch during service and suffers left foot pain daily.  The examiner noted that the retirement evaluation in 2007 indicated left foot fallen arch with intermittent mild pain.  The examiner did not observe complaints of pain or treatment in 2008 or 2009.  X-rays of the foot were normal.  The diagnosis was plantar fasciitis and the examiner found that the condition is less likely as not caused by or related to service.  He said that while the Veteran had pain and diagnosis of a fallen arch during service, treatment records show no complaints or treatment of the foot in 2008 or 2009.  He found no evidence of current pes planus and no evidence of plantar fasciitis during service.  Thus, he was not able to find a link between the in-service complaints and current disability.

In this case, the Board has reviewed all of the evidence and finds that the Veteran had a fallen arch and intermittent pain in the left foot at separation from service.  Further, the Board finds that the Veteran is competent to report his continuity of symptoms, or pain, since service, which the Board finds credible.  Consequently, the Board finds that the Veteran should be given the benefit of the doubt that his left foot disability, currently identified as plantar fasciitis, had onset during or as a result of service.  Therefore, service connection for a left foot disability is granted based upon continuity of symptomatology.
 
II. Increased Ratings

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

In addition, when evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R.     §§ 4.40 , 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).

A. Hypertension

The Veteran seeks an initial rating in excess of 10 percent for his service-connected hypertension, rated under Diagnostic Code (DC) 7101, which rates hypertensive vascular disease, including hypertension and isolated systolic hypertension.  See 38 C.F.R. § 4.104.  Under Diagnostic Code 7101, a 20 percent evaluation is warranted for diastolic pressure predominantly 110 or more or systolic pressure predominantly 200 or more.  Id.

In February 2007, the Veteran had his retirement examination.  The provider noted that his high blood pressure was controlled with medication.  April 2007 STRs also indicate that his blood pressure was well controlled with medication, providing evidence against this claim.

The Veteran had a VA examination in April 2008.  The examiner did not have the claims file for review; however, since the claim is for an increased rating and concerns the current severity of the disability, the Board finds that he has not been prejudiced by the oversight.  Here, the examiner noted that the Veteran had been taking medication for his blood pressure for 16 years.  Blood pressure readings were as follows: 124/80, 124/84, and 107/75.  He found no evidence of heart disease.  Since the readings do not show diastolic pressure predominantly 110 or more or systolic pressure predominantly 200 or more, the examination weighs against the assignment of a higher rating.

During his hearing before the Board, the Veteran argued that he should be rated higher based on past blood pressure readings.  He said that medication controls his blood pressure but that if he were to stop taking it, his blood pressure would increase to 100 or more.

In this regard, it is  important for the Veteran to understand that what he is saying is not in dispute.  However, the fact that medication can reduce his blood pressure, keeping the problem under control, weight against his claim.

The Veteran had a VA examination in March 2011.  The examiner reviewed the claims file.  The Veteran said his condition is generally controlled with medications.  He missed four to five days of work in the last year due to elevated blood pressure.  The examiner observed that his blood pressure has been controlled with medication since service.  Blood pressure readings were as follows: 132/91, 120/88 and 119/94.  Since the readings do not show diastolic pressure predominantly 110 or more or systolic pressure predominantly 200 or more, the examination weighs against the assignment of a higher rating.

The Board has reviewed the treatment records dated since service and observes that none indicate diastolic pressure predominantly 110 or more or systolic pressure predominantly 200 or more, weighing against the claim.

The Veteran argues that his blood pressure readings have been high enough for an increased rating and submitted service treatment records indicating such.  Specifically records show that in February 2006 his blood pressure was 134/102; 146/108 in December 2005; 157/102 in April 2004; 150/100 in November 2003; and 156/106 in February 2003.  While the Board appreciates his argument, his old readings are not relevant to current ratings (the problem he has now or within the appeal period)

Consequently, based on the evidence of record, an initial rating in excess of 10 percent is not warranted as the Veteran's blood pressure has not shown diastolic pressure predominantly 110 or more or systolic pressure predominantly 200 or more.  The benefit of the doubt rule is not for application.  The appeal is denied.

B. Right Wrist

The Veteran seeks an initial compensable rating and a rating in excess of 10 percent from March 17, 2011 for his service connected right wrist disability, rated under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5215.  The evidence of record reflects that the Veteran is right-handed, thus only the criteria pertinent to the major extremity is discussed herein.  Here, DC 5215, limitation of motion of the wrist, provides for a 10 percent rating when palmar flexion is limited in line with the forearm or when dorsiflexion is less than 15 degrees.  For a higher rating, the Veteran's wrist must be ankylosed.  Specifically, under DC 5214, ankylosis of the wrist, a 30 percent rating is warranted for favorable ankylosis of the major wrist in 20 degrees to 30 degrees dorsiflexion.  A 40 percent rating is warranted for ankylosis in any other position other than favorable. Unfavorable ankylosis in any degree of palmar flexion, or with ulnar or radial deviation, is rated as 50 percent disabling.  Note 1 under DC 5214 provides that extremely unfavorable ankylosis will be evaluated as loss of use of the hand under Diagnostic Code 5125.

Normal ranges of motion of the wrist are dorsiflexion from 0 degrees to 70 degrees, and palmar flexion from 0 degrees to 80 degrees. 38 C.F.R. § 4.71 , Plate I.

In this case, the Veteran had a VA examination in April 2008.  The examiner did not have the claims file for review; however, as above, since the claim is for an increased rating and concerns the current severity of the disability, the Board finds that he has not been prejudiced by the oversight.  The Veteran reported weakness, stiffness, swelling, lack of endurance, and fatigability.  Pain was constant and rated a 7 on a pain scale ranging from 1 to 10 with 10 being the worst pain.  Pain could be elicited by physical activity and was relieved with medication.

The examiner observed tenderness.  Range of motion (ROM) measured to 70 degrees dorsiflexion and 80 degrees palmar flexion.  The examiner found no additional limitation of motion due to pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  The examiner noted the scar on the right anterior wrist and that it was level, 6 cm by 0.75 cm, and nontender.  He found no disfigurement, ulceration, adherence, instability, tissue loss, keloid formation, hypopigmentation, hyperpigmentation, abnormal texture, inflammation or edema, all providing evidence against this claim.

October 2008 private treatment records from Elite show complaints of right wrist and elbow pain.  The doctor noted mild swelling and tenderness of the scar.  During his hearing before the Board, the Veteran noted pain around the scar due to the internal plate.  He also reported numbness in his hand which causes him to drop things.  During his last two years in service, he was not allowed to do pushups because of weakness in the hand.  

The Veteran had a VA examination in March 2011.  The examiner reviewed the claims file.  The Veteran reported constant pain with intermittent episodes of swelling, redness, warmth, stiffness, weakness and fatigue.  Pain rated a 4 on a pain scale from 1 to 10, with 10 being the worst pain.  He is right hand dominant.  He suffers numbness of the palm and occasionally drops things.  Wrist pain is triggered by typing, lifting, pulling, pushing, and twisting.  Flare-ups, which can last one to two days, are triggered by overuse and are characterized by increased pain, stiffness, and weakness.  He uses wrist braces.  He can perform most activities of daily living independently but needs help with buttons and putting on a tie.  When he suffers severe pain, the pain interferes with his desk job, which requires typing.  He also reported daily pain at the surgical scar site and intermittent pruritus.  He is unable to bowl or play tennis.

The examiner observed tenderness; slightly decreased grip, possibly secondary to decreased effort related to pain; and a localized area of numbness with decreased pinprick sensation at the palmar aspect of the hand proximal to the wrist.  No weakness, incoordination, or fatigue was noted with repeated testing.  Range of motion (ROM) was measured three times.  Dorsiflexion measured to 60 degrees with pain on the first attempt and to 55 degrees with pain on the second and third attempts.  Palmar flexion measured to 50 degrees with pain each time.  Regarding the surgical scar, the scar measured 5 cm. by 0.1 cm and was hypopigmented, leveled, and nontender.  He reported occasional numbness.

Unfortunately, the Veteran is not entitled to a compensable initial rating as he had full ROM of the wrist prior to March 2011.  While he complained of pain, weakness, stiffness, swelling, lack of endurance, and fatigability, the examiner in March 2008 found no additional limitation of motion due to these factors.  Even if the Board considers the Veteran's complaints, his ROM is far greater than provided for the assignment of a compensable rating.  Therefore an initial compensable rating is not warranted.  

Further, a rating in excess of 10 percent is not warranted from March 2011 as the evidence does not show favorable or unfavorable ankylosis of the wrist; consequently, a rating in excess of 10 percent is not warranted from March 17, 2011.

The Board has also considered whether the Veteran is entitled to a separate rating for scars.  The applicable rating criteria for the skin were amended effective on October 23, 2008, specifically 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805.  This amendment only applies to applications for benefits received by VA on or after October 23, 2008.  Thus, this amendment does not apply to the current case. 

Scars, other than head, face, or neck, that are deep or that cause limited motion and cover an area or areas exceeding 6 square inches (39 sq. cm.) are rated as 10 percent disabling.  38 C.F.R. § 4.118, DC 7801 (2007).  A deep scar is one associated with underlying soft tissue damage.  Id. at Note 2.  Scars, other than head, face, or neck, that are superficial and that do not cause limited motion covering an area or areas of 144 square inches (929 sq. cm.) or greater are rated as 10 percent disabling.  38 C.F.R. § 4.118, DC 7802 (2007).  A superficial scar is one not associated with underlying soft tissue damage.  Id. at Note 2.  In this case, the evidence does not show that the Veteran's scar covers an area exceeding 6 square inches and as such, he is not entitled to a separate rating under either DC 7801 or DC 7802.

Diagnostic Code 7803 provides that a 10 percent rating is warranted for scars that are superficial and unstable. 38 C.F.R. § 4.118, DC 7803 (2007).  Note 1 to DC 7803 provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note 2 provides that a superficial scar is one not associated with underlying soft tissue damage.  Unfortunately, the evidence does not show that the scar is unstable; therefore a separate rating is not warranted under DC 7803.

Scars which are superficial and painful on examination are rated as 10 percent disabling.  38 C.F.R. § 4.118 , DC 7804 (2007).  A superficial scar is one not associated with underlying soft tissue damage.  Id. at Note 1.  Here, the April 2008 examiner found that the scar was nontender to palpation.  Mild swelling and tenderness was noted in October 2008 but during his Board hearing, the Veteran testified that the pain is beneath the scar around the plate in his wrist.  Thus he did not indicate tenderness of the scar.  Further, the March 2011 examiner found no tenderness.  Consequently, the Board finds that a separate rating for the right wrist scar is not warranted as the evidence fails to show that the scar has been tender to palpation.

Other scars are rated based upon limitation of function of affected part.  38 C.F.R.    § 4.118 , Diagnostic Code 7805.  In this case, the evidence does not show that the right wrist scar has caused any limitation of motion of the wrist.

Consequently, the Board finds that a separate rating for the scar of the right wrist is not warranted.

In summary, an initial compensable rating and a rating in excess of 10 percent from March 2011 is not warranted for the right wrist disability.  A separate rating for the scar is also not warranted.  The appeal is denied.

C. Right Elbow

The Veteran seeks an initial compensable rating and a rating in excess of 20 percent from March 17, 2011 for his service connected right elbow disability, rated under 38 C.F.R. § 4.71a, DC 5099-5206.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the specific basis for the evaluation assigned; the additional code is shown after a hyphen.  The evidence of record reflects that the Veteran is right-handed, thus only the criteria pertinent to the major extremity, right elbow, is discussed herein.

Normal ranges of motion of the elbow are 0 degrees extension to 145 degrees in flexion.  38 C.F.R. § 4.71, Plate I.

Under DC 5206, flexion limited to 100 degrees is rated 10 percent; flexion limited to 90 degrees is rated 20 percent; flexion limited to 70 degrees is rated 30 percent; flexion limited to 55 degrees is rated 40 percent; and flexion limited to 45 degrees is rated 50 percent.  38 C.F.R. § 4.71a.

Diagnostic Code 5207 provides that extension of the major forearm limited to 45 degrees is rated 10 percent; extension limited to 60 degrees is also rated 10 percent; extension limited to 75 degrees is rated 20 percent; extension limited to 90 degrees is rated 30 percent; extension limited to 100 degrees is rated 40 percent; and extension limited to 110 degrees is rated 50 percent.  38 C.F.R. § 4.71a.

Diagnostic Code 5208 provides that major forearm flexion limited to 100 degrees with forearm extension limited to 45 degrees is rated 20 percent.  38 C.F.R. § 4.71a. 

In this case, the Veteran had a VA examination in April 2008.  The examiner did not have the claims file for review; however, as again noted above, since the claim is for an increased rating and concerns the current severity of the disability at this time, the Board finds that he has not been prejudiced by the oversight.  The Veteran reported weakness, stiffness, swelling, lack of endurance, and dislocation.  Pain was constant and rated at a pain level of 7 on the pain scale.  Pain could be elicited by physical activity and was relieved with medication and rest.

The examiner observed tenderness.  ROM measured to 145 degrees of flexion and zero degrees extension.  He found no additional limitation of motion due to pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  

During his hearing before the Board, the Veteran reported elbow pain and said that sometimes the joint gets stiff and sore and will lock up on him, especially on cold days or on days where he has participated in a lot of activity.  On a bad day, his elbow, wrist, and shoulder are sore and he will have to use his left had to shower.  Usually the warm water will help loosen the joints.  Pain interferes with typing and some activities of daily living; however, he is able to compensate with his left hand to a degree.  Flare-ups occur weekly but in the winter, the pain might be every day.  His ability to lift things has diminished and he compensates with the left hand.

The Veteran had a VA examination in March 2011.  The examiner reviewed the claims file.  The Veteran reported chronic pain ranging from a 4 to 9 on the pain scale and intermittent episodes of swelling, redness, stiffness, weakness and fatigue of the elbow.  He uses an elbow strap which helps with symptoms.  Pain is triggered by lifting, pushing and driving.  Flare-ups occur a couple of times per month and interfere with his job as his job requires the use of a computer.  He has a special mouse pad that helps with support.  Occasionally he will have to take a few hours off due to flare-ups but has not had to miss days of work due to the disability.  He can perform most activities of daily living independently but needs help with buttons and putting on a tie.  He is unable to play baseball, basketball or go bowling and uses the left arm and hand to do household tasks.

The examiner observed tenderness but found no weakness, fatigue, or incoordination with repeated testing.  ROM measured to 100 degrees flexion with pain on the first attempt and to 90 degrees on the second and third attempts, with pain.  Extension measured to zero.

The Board has reviewed all of the evidence but finds that an initial compensable rating is not warranted.  His April 2008 VA examination report shows full ROM without weakness, fatigability, or incoordination.  Thus, his ROM at 145 degrees flexion is far in excess of the limitation required for a compensable rating.  In addition, a rating in excess of 20 percent is not warranted from March 2011.  Here, the examiner found flexion measuring 90 degrees after repetitive use, thus meeting the criteria for the 20 percent rating.  The examiner did not observe weakness, fatigability, or incoordination.  Thus, his ROM at 90 degrees flexion is far in excess of the limitation required for a compensable rating. 

Again, even if the Board considers the Veteran's complaints of pain, fatigue, swelling, redness, stiffness, weakness, his ROM is far greater than the limitation required for increased ratings.  Consequently, the Board finds that an initial compensable rating and a rating in excess of 20 percent is not warranted from March 2011 for the right elbow disability.  The appeal is denied.

Finally, the Board notes that to accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer a case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability.  38 C.F.R. § 3.321(b)(1).  The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.

The Board has considered whether the Veteran's claims for increased ratings for hypertension, right wrist, and right elbow disabilities should be referred for consideration of an extraschedular evaluation, and has concluded that no such referral is warranted.  The Veteran's complaints concerning the orthopedic problems, to include pain, fatigue, lack of endurance, as well as his occasional absence from work are fully contemplated by the relevant diagnostic criteria.  There is nothing in the record to suggest that his disability picture is so exceptional or unusual as to render impractical the application of the regular schedular standards.  See Thun v. Peake, 22 Vet. App. 111 (2008).  Accordingly, referral for an extraschedular rating is not warranted for either the time frame before or after March 17, 2011.

The Board is aware of the decision of the United States Court of Appeals for Veterans Claims (Court) in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this decision, the Court found that a claim for a total disability rating based upon individual unemployability (TDIU) was not a free-standing claim in the instance of a rating claim where a request for TDIU, either overtly stated or implied by a fair reading of the claim or of the evidence of record, was indicated.  Here, however, the Veteran has not explicitly requested a TDIU rating and a TDIU claim is not implied by the evidence of record.  At most, the Veteran has missed a few days due to his disabilities.  He remains gainfully employed.  Accordingly, the Board finds that there is no corresponding TDIU claim raised by the record.

The Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A.        § 5103(a); 38 C.F.R. § 3.159(b).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  While the required notice should be furnished prior to the issuance of the appealed rating decision, any initial errors of notice will not be prejudicial if: 1) corrective actions (e.g., issuance of a post-adjudication notice letter containing the required information) are taken, and 2) the appeal is readjudicated (e.g., in a Supplemental Statement of the Case).  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  

Here, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in April 2008 that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  The letter informed the Veteran of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  Notably for the increased ratings claims, the claims stem from the initial grant of service connection.  In Dingess, the Court of Appeals for Veterans Claims held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91.  Thus, because the notice that was provided before service connection was granted was legally sufficient, VA's duty to notify in this case has been satisfied.

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained VA treatment records and the Veteran was provided an opportunity to set forth his contentions during the hearing before the undersigned Veterans Law Judge.  He was afforded VA medical examinations, discussed above, which are adequate for rating purposes as the examiners reviewed the claims files, provided comprehensive examinations, provided detailed reports, and provided etiology opinions supported by rationale.  Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).



ORDER

Service connection for a left foot disability is granted

Entitlement to an initial evaluation in excess of 10 percent for service-connected hypertension is denied.

Entitlement to an initial compensable rating and to a rating in excess of 10 percent from March 17, 2011 for a service-connected right wrist disability is denied.

Entitlement to an initial compensable rating and to a rating in excess of 20 percent from March 17, 2011 for a service-connected right elbow disability is denied.


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


